7 Mich. App. 264 (1967)
151 N.W.2d 402
PEOPLE
v.
OTT.
Docket No. 2,509.
Michigan Court of Appeals.
Decided June 27, 1967.
Leave to appeal denied September 3, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, S. Jerome Bronson, Prosecuting Attorney and Robert W. Leutheuser, Chief Appellate Counsel, for the people.
James D. Wines, for defendant.
Leave to appeal denied September 3, 1968. See 381 Mich 773.
QUINN, P.J.
June 14, 1966, defendant was convicted by jury verdict of carrying concealed weapons contrary to CL 1948, § 750.227 (Stat Ann 1962 Rev § 28.424) and of possession of burglary tools contrary to CL 1948, § 750.116 (Stat Ann 1962 Rev § 28.311). July 20, 1966, he was sentenced to concurrent terms of 4 to 5 and 4 to 10 years on such convictions.
The sole question raised by this appeal relates to the admission in evidence of a gun, certain tools and a flashlight taken from defendant's car when he was stopped for a traffic violation. Defendant *266 made timely motion to suppress such evidence on the basis of illegal search, but the motion was denied.
About 4 a.m. on March 24, 1966, an Oak Park police officer stopped defendant for driving a motor vehicle with a defective muffler. This occurred in an area where several recent burglaries had been committed. When the officer shined his flashlight in the vehicle, he observed furtive action of a passenger with reference to a paper sack between his knees, a small crowbar and a hand lantern with the lens taped so only about a square inch was exposed, on the front seat, and several screwdrivers on the floor. The officer testified he knew hand lanterns so taped were used in burglaries. On request, a passenger in the vehicle opened the door, and when the officer bent down to pick up the screwdrivers, he saw a butter knife with a bent end and a revolver. The officer testified the butter knife was useful in sliding a lock on a door, and that neither defendant nor his passenger had a license to carry the gun.
With respect to the gun, we hold it was admissible on authority of People v. Monroe (1966), 3 Mich App 165, irrespective of the reasonableness of the search.
The tools and flashlight were admissible under People v. Kuntze (1963), 371 Mich 419. The officer stopped the car lawfully and then observed the items useful in burglaries. These facts coupled with the time of night and the officer's knowledge of the area we find sufficient to justify the search, seizure, and admissibility of the tools and flashlight.
Affirmed.
McGREGOR and A.C. MILLER, JJ., concurred.